J-S26038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RIGOBERTO HERNANDEZ                        :
                                               :
                       Appellant               :   No. 3 MDA 2022

               Appeal from the Order Entered November 24, 2021
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0001002-2017


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED: AUGUST 29, 2022

        Rigoberto Hernandez appeals pro se from the November 24, 2021 order

dismissing his second petition1 filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, as untimely. After careful review, we

affirm.

        The relevant facts of this case were summarized by a prior panel of this

Court as follows:

              On April 6, 2017, at approximately 11:30 a.m.,
              [Appellant] and his co-defendant, Orlando Nunez-
              Flores (Nunez-Flores), drove to the Fulton Bank
              located in Schaefferstown, Lebanon County. Nunez-
              Flores entered the bank and demanded money from
              the tellers at gunpoint, while [Appellant] waited in his
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Appellant has styled his pro se petition as a petition for writ of habeas
corpus.
J-S26038-22


              vehicle. After Nunez-Flores obtained $2,963.00 in
              cash, some of which was GPS-enabled for tracking, he
              ran out the front door and into [Appellant’s] vehicle.

              Responding police officers pursued the GPS signal
              coming from [Appellant’s] sedan, which led to a high-
              speed chase ending with [Appellant’s] car crashing
              into a chain link fence. Police officers pulled
              [Appellant] out of the vehicle and took him into
              custody. Nunez-Flores fled the scene but after a foot
              chase was captured with cash obtained from the
              robbery.

Commonwealth           v.   Hernandez,         209   A.3d   1074   (Pa.Super.   2019)

(unpublished memorandum at *1), appeal denied, 217 A.3d 214 (Pa. 2019).

        The relevant procedural history of this case, as gleaned from the

certified record, is as follows: On October 30, 2017, Appellant proceeded to

a jury trial and was subsequently found guilty of two counts of robbery2 and

related offenses.3 On December 20, 2017, Appellant was sentenced to an

aggregate term of 16 to 49 years’ imprisonment in connection with this

incident. On February 19, 2019, a panel of this Court affirmed Appellant’s

judgment of sentence, and our Supreme Court denied his petition for



____________________________________________


2   18 Pa.C.S.A. §§ 3701(a)(1)(ii) and (vi), respectively.

3  Appellant was also found guilty of two counts of criminal conspiracy to
commit robbery, 18 Pa.C.S.A. § 903; and one count each of theft by unlawful
taking, 18 Pa.C.S.A. § 3921(a); criminal conspiracy to commit theft by
unlawful taking, 18 Pa.C.S.A. § 903; receiving stolen property, 18 Pa.C.S.A.
§ 3925(a); criminal conspiracy to receive stolen property, 18 Pa.C.S.A. § 903;
fleeing or attempting to elude a police officer, 75 Pa.C.S.A. § 3733(a);
recklessly endangering another person, 18 Pa.C.S.A. § 2705; and reckless
driving, 75 Pa.C.S.A. § 3736(a).

                                           -2-
J-S26038-22


allowance of appeal on August 27, 2019. See id. Appellant did not file a

petition for writ of certiorari with the United States Supreme Court.

        Appellant filed his first pro se PCRA petition on April 9, 2020, and

counsel was appointed to represent him. Following an evidentiary hearing on

August 14, 2020, the PCRA court dismissed Appellant’s petition on September

17, 2020. Appellant did not file a notice of appeal from the PCRA court’s order.

        On November 9, 2021, Appellant filed the instant pro se PCRA petition,

his second, which was styled as a “Petition for Writ of Habeas Corpus.”

Therein, Appellant baldly alleged in a four-page, typewritten template that the

robbery statutes under which he was convicted were void. On November 24,

2021, the PCRA court entered an order finding that Appellant’s petition

“contains no legal basis for which his sentence should be overturned” and

dismissing it as untimely. See PCRA court order, 11/24/21 at 1. This timely

appeal followed on December 23, 2021.4,          5



        Appellant raises the following issue for our review:


____________________________________________


4 The record reflects that although Appellant’s notice of appeal was time-
stamped as filed on December 28, 2021, his appeal was timely because a
post-marked envelope in the certified record reveals that it was deposited with
prison authorities on December 23, 2021.            See Commonwealth v.
Chambers, 35 A.3d 34, 38 (Pa.Super. 2011) (holding, “a pro se prisoner’s
document is deemed filed on the date he delivers it to prison authorities for
mailing.”), appeal denied, 46 A.3d 715 (Pa. 2012); Commonwealth v.
Jones, 700 A.2d 423, 426 (Pa. 1997) (stating, “any reasonably verifiable
evidence of the date that the prisoner deposits” the document with prison
authorities is acceptable to satisfy the prisoner mailbox rule).

5   The record reflects that Appellant timely complied with Pa.R.A.P. 1925(b).

                                           -3-
J-S26038-22


            1.    Whether the [PCRA] abused its discretion in
                  dismissing Appellant’s Petition for Writ of
                  Habeas Corpus asserting that he is illegally
                  confined on the basis of a criminal statute that
                  is unconstitutional or void by the omission of a
                  Saving Clause?

Appellant’s brief at 3 (extraneous capitalization omitted).

      Preliminarily, we note that “the PCRA is intended to be the sole means

of achieving post-conviction relief,” and that “the PCRA statute subsumes the

writ of habeas corpus.”      Commonwealth v. Taylor, 65 A.3d 462, 465

(Pa.Super. 2013) (citations omitted); see also 42 Pa.C.S.A. § 9542 (stating,

“[t]he action established in this subchapter shall be the sole means of

obtaining collateral relief and encompasses all other common law and

statutory remedies for the same purpose that exist when this subchapter takes

effect, including habeas corpus and coram nobis.”).

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “This Court grants

great deference to the findings of the PCRA court, and we will not disturb those

findings merely because the record could support a contrary holding.”

Commonwealth v. Patterson, 143 A.3d 394, 397 (Pa.Super. 2016) (citation

omitted). In order to be eligible for PCRA relief, a defendant must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).

                                     -4-
J-S26038-22


These issues must be neither previously litigated nor waived. 42 Pa.C.S.A.

§ 9543(a)(3).

       We must consider the timeliness of Appellant’s PCRA petition because

it   implicates    the   jurisdiction   of   this   court   and   the   PCRA   court.

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014) (citation

omitted). All PCRA petitions, including second and subsequent petitions, must

be filed within one year of when a defendant’s judgment of sentence becomes

final. See 42 Pa.C.S.A. § 9545(b)(1). “[A] judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

       Here, the record reveals that Appellant’s judgment of sentence became

final on November 25, 2019, when the 90-day time period for filing a petition

for writ of certiorari with the United States Supreme Court expired. See id.;

U.S.Sup.Ct.R. 13.1. Accordingly, Appellant had until November 25, 2020 to

file a timely PCRA petition. Id. at § 9545(b)(1). Appellant’s instant PCRA

petition was filed on November 9, 2021, nearly one-year past the deadline,

and is patently untimely. Accordingly, Appellant was required to plead and

prove that one of the three statutory exceptions enumerated in Section

9545(b)(1) applies.

       The three statutory exceptions to the PCRA time-bar are as follows:

             (i)    the failure to raise the claim previously was the
                    result of interference by government officials

                                         -5-
J-S26038-22


                     with the presentation of the claim in violation of
                     the Constitution or laws of this Commonwealth
                     or the Constitution or laws of the United States;

             (ii)    the facts upon which the claim is predicated
                     were unknown to the petitioner and could not
                     have been ascertained by the exercise of due
                     diligence; or

             (iii)   the right asserted is a constitutional right that
                     was recognized by the Supreme Court of the
                     United States or the Supreme Court of
                     Pennsylvania after the time period provided in
                     this section and has been held by that court to
                     apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition invoking any of these exceptions

must “be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Instantly, we find that Appellant has failed to plead, let alone prove, any

of   the   statutory    exceptions    to    the   PCRA   time-bar   set   forth   in

Section § 9545(b)(1).      Rather, Appellant baldly contends that there is no

statutory authorization for his confinement because the robbery statutes

under which he was convicted are void under the Pennsylvania Constitution.

See Appellant’s brief at 7-8. Our review reveals that Appellant fails to develop

or provide support for these claims in either his pro se petition or brief. On

the contrary, the caselaw cited by Appellant involved situations where charges

were dismissed on account of amended statutes which no longer criminalized

the conduct charged, which is clearly not the case here.




                                           -6-
J-S26038-22


     Based on the foregoing, we discern no error on the part of the PCRA

court in dismissing Appellant’s petition and affirm its November 24, 2021

order.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/29/2022




                                  -7-